Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Limitation of “ is the first fin” is confusing.  Should it be “ the first fin”?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (3793796) in view of Walberg (3057444).
Hughes (figures 3, 13) shows a curtain wall assembly, comprising: a first panel (72 left, figure 13); a first attachment member (36 left, figure 13), a second attachment member (36 right, figure 13) attached to the second panel (72 right figure 13), wherein the first attachment member comprising a first fin and the second attachment member comprising a second fin(the par in the cavity of 82), and the first attachment member is secured to the second attachment member at the first fin and the second fin by receiving a metal capture device (84) extended through a frame (82) and portions of the first fin and the second fin each protruding into a cavity of the frame outwardly from a space between the first and second panel.
Hughes does not disclose the panels being glass.
Walberg discloses panels being made of glass.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hughes’ structures to show the panels being glass in order to form walls of the building made of glass.
Per claim 2, Hughes further shows the first attachment member is bonded to the first panel, the second attachment member is bonded to the second panel.
Per claims 3-4, Hughes further shows each fin of the first and second attachment member is provided with a through opening (figure 13, bolt 87 going through), the first attachment member is secured to the second attachment member by a capture device (84) provided in the through opening wherein the capture device is parallel to the first and second panel.
Per claim 5, Hughes further shows the first attachment member and the second attachment member are each formed of a rigid material of reduced(relative/subjective) thermal conductivity.
Per claim 14, Hughes further shows the first attachment member includes a third fin in addition to the first fin, the second attachment includes a fourth fin in addition to the second fin, the first attachment member and the second attachment are attached via the third fin and the fourth fin (106 and parts 108).
Per claim 18, Hughes further shows each of the first fin and the second fin are in contact with other (indirectly by part 78) and protrude from extensions of the first attachment member and the second attachment member, and the extensions are extended into the space between the first panel and the second panel.
Per claim 8, Hughes as modified shows all the claimed limitations except for a thickness of the first attachment member in a direction parallel to the first panel and a thickness of the second attachment member in the direction parallel to the first panel is equal to or less than 1.25 inches.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hughes’s modified structures to show a thickness of the first attachment member in a direction parallel to the first panel and a thickness of the second attachment member in the direction parallel to the first panel is equal to or less than 1.25 inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hughes’ modified structure to show the claimed size/dimension as long as the dimension provides sufficient strength  and needed properties for the connector for connecting the panels together.
Allowable Subject Matter
Claims 6, 9, 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-6, 8-9, 11, 13-14, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows wall attachment device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/28/2022